Citation Nr: 9936149	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for otitis media, with 
mastoidectomy.  

3.  Entitlement to service connection for the residuals of a 
back injury.  

4.  Entitlement to service connection for sinusitis.  

5.  Entitlement to service connection for otitis externa.  

6.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  


REMAND

Preliminary review of the evidentiary record reflects that in 
February 1997, the appellant submitted VA Form 21-4142, 
Authorization for Release of Information, for the VA Medical 
Center (VAMC) in Albuquerque, and for the VAMC in Farmington, 
New Mexico.  At that time, the appellant also submitted an 
addendum to the VA Form 21-4142.  The addendum shows that, 
according to the appellant, in the late 1960's, he underwent 
ear surgery for a mastoid infection at the Lovelace Hospital.  
In addition, the appellant also stated that he had received 
medical treatment from a Dr. S. in Durango, Colorado, in 
April and September 1996, and that in October 1996, he had 
sought medical treatment from a Dr. L. of the Farmington 
VAMC.  The appellant further indicated that he had also 
received medical treatment at the Albuquerque VAMC.  The 
appellant noted that from 1996 to 1997, he had been treated 
by the following physicians at the Albuquerque VAMC: (1) Dr. 
W., (2) Dr. A., (3) Dr. V., (4) Dr. F. and Dr. D, both Ears, 
Nose, and Throat (ENT) specialists, and (5) R. W., M.S.W.  
The Board notes that the appellant also submitted a copy of 
his Mississippi Scale for Combat-Related PTSD test, which had 
been administered by Mr. R.W. in February 1997.  

In February 1997, the RO received private medical records 
from the Lovelace Hospital, dated in September 1968.  In 
addition, in June 1997, the RO requested outpatient treatment 
records from the Albuquerque VAMC, from June 1996 to the 
present.  The Board notes that the Albuquerque VAMC 
subsequently responded that the appellant's treatment records 
had been transferred to the Farmington VAMC.  

In June 1997, the RO received outpatient treatment records 
from the Farmington VAMC, from November 1996 to June 1997.  
The records show that in December 1996, the appellant 
underwent a VA psychiatric examination which was conducted by 
Dr. A.  At that time, Dr. A. stated that it appeared that the 
appellant had symptoms of PTSD.  Dr. A. noted that he was 
planning to schedule the appellant for an evaluation of his 
possible PTSD symptoms.  According to Dr. A., he was also 
going to schedule appointments for the appellant with the 
Audiology and ENT departments.    

The Board observes that in light of the above, while the 
evidence of record shows that the RO has obtained records 
from the Lovelace Hospital and from the VAMC's in Albuquerque 
and Farmington, there is no evidence that the treatment 
records from Dr. S., of Durango, Colorado, were requested and 
associated with the claims folder.  Moreover, the Board 
further notes that while the RO has received outpatient 
treatment records from the VAMC's in Albuquerque and 
Farmington, it appears that the records are incomplete.  The 
Board observes that the records do not include medical 
reports from Dr. L., Dr. W., Dr. V., Dr. F., and/or Dr. D.  
In addition, the records do not include the evaluations which 
were requested by Dr. A. in December 1996.  

Inasmuch as the VA is on notice of the existence of 
additional medical records, these records should be obtained 
prior to any further appellate review of this case.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992); see 
generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As 
additional action by the RO may be helpful in either 
obtaining such putative records, or documented information 
that the medical records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.  

That notwithstanding, the VA has an obligation under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the appellant of 
the evidence necessary to complete his application for VA 
benefits based on service connection for PTSD, otitis media, 
with mastoidectomy, residuals of a back injury, sinusitis, 
otitis externa, and bilateral hearing loss.  In this case, 
the appellant is hereby notified that preliminary review of 
the indicates that the "evidence necessary to complete his 
application" for service connection for PTSD under 38 C.F.R. 
§ 3.304(f) includes the following: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32,807 (1999) (to be 
codified at 38 C.F.R. § 3.304(f) (effective March 7, 1997)).  
The Board notes that under 38 C.F.R. § 4.125(a), a diagnosis 
of a mental disorder, including PTSD, must conform to the 
criteria of Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 4.125 (1998).  

The Board further observes that in regards to the appellant's 
remaining service connection claims, the "evidence necessary 
to complete the application" includes (1) medical evidence 
of a current disability, (2) lay or medical evidence of a 
disease or injury in service, and (3) medical evidence of a 
link between the current disability and the inservice injury 
or disease.  See Caluza v. Brown, 7 Vet. App. 498, 510 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(table).  
Additionally, inasmuch as the appellant's claims include 
determinant issues involving questions of medical diagnosis 
or medical causation, he needs to submit competent medical 
evidence to that effect in order to show that the claims are 
plausible or possible.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Once the development is completed, the record must again be 
reviewed to determine whether his claims are ultimately well 
grounded.  Accordingly, the appellant is advised that, unless 
the development directed herein coincidentally provides 
evidence on the theories of entitlement to service connection 
for the above disabilities, he still remains under an 
obligation to provide such evidence.

In regards to the issue of entitlement to service connection 
for otitis media, with mastoidectomy, the Board observes that 
a review of the September 1997 rating decision discloses that 
the RO denied the appellant's claim based on a finding that 
the appellant's otitis media existed prior to service and was 
not aggravated thereby.  In support of this finding, the 
Board notes that the RO relied on the appellant's entrance 
examination, dated in September 1961.  The examination report 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
running ears, the appellant responded "yes."  The appellant 
noted that he had had an ear infection between the ages of 12 
and 13.  Significantly, however, the Board observes that the 
appellant's entrance examination revealed that the 
appellant's ears were clinically evaluated as normal.

The appellant's service medical records further show that in 
December 1961, the appellant sought medical treatment from a 
private physician.  At that time, he was diagnosed with 
otitis media.  The records reflect that in June 1963, the 
appellant was treated after complaining of an infected left 
ear.  At that time, he stated that his ear had stopped 
"running," and that it was "sore."  The records show that 
the appellant's ear was subsequently drained.  The records 
also reflect that in December 1964, the appellant was treated 
after complaining of an ear infection.  At that time, a 
physical examination showed that there was a moderate amount 
of green exudate.  The appellant's ear was subsequently 
cleaned with warm water, peroxide, and boric acid solution.  
In addition, in the appellant's separation examination, dated 
in July 1965, the appellant's ears were clinically evaluated 
as normal.  

In Crowe v. Brown, 7 Vet. App. 238, 245 (1994), the United 
States Court of Appeals for Veterans Claims (Court) discusses 
the presumption of soundness and the evidence necessary to 
rebut it.  If a disorder is not found at the enlistment 
examination, the fact that the appellant reported a history 
of symptoms is, alone, insufficient to rebut the presumption 
of soundness.  Hence, as in the instant action where the 
appellant's entrance examination referred to a history of ear 
infections, but the appellant's ears were clinically 
evaluated as "normal," the appellant is presumed to be 
medically sound at enlistment with respect to the claimed 
disorder, and the presumption of soundness may only be 
rebutted by clear and unmistakable evidence to the contrary.

Accordingly, in light of the standard of proof presented 
above, the Board notes that according to the private medical 
records from the Lovelace Hospital, in September 1968, the 
appellant underwent a modified left endaural mastoidectomy, 
with fascia graft.  At that time, he was diagnosed with left 
chronic suppurative otitis media and mastoiditis.  The Board 
further observes that the outpatient treatment records from 
the VAMC's in Albuquerque and Farmington reflect that in June 
1997, the appellant was diagnosed with a chronic left ear 
infection.  Therefore, in light of the above, the Board notes 
that the medical evidence of record does not address the 
question of whether the appellant's otitis media pre-existed 
service or if his otitis media was aggravated by service.  

In view of the foregoing, and in order to fully and fairly 
evaluate the appellant's claims, the case is REMANDED for the 
following action:  

1.  The RO should request that the 
appellant identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including both before and after his 
separation from service for PTSD, otitis 
media, with mastoidectomy, residuals of a 
back injury, sinusitis, otitis externa, 
and/or bilateral hearing loss.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include any medical records from Dr. S. 
of Durango, Colorado, and the VAMC's in 
Albuquerque and Farmington, including any 
medical reports from Dr. L., Dr. W., Dr. 
V., Dr. F., Dr. D., and the evaluations 
which were requested by Dr. A. in 
December 1996.  

Copies of medical/treatment records from 
all sources identified, and not currently 
of record, should then be requested and 
associated with the claims folder.  If 
the search for any of the records 
identified has negative results, 
documentation from that health care 
provider, to that effect, should be 
placed in the claims folder.  

2.  Following completion of the above 
development, the RO should make a 
specific determination, based upon the 
complete record, with respect to whether 
or not the appellant has presented well 
grounded claims.  Based on this 
determination, and if appropriate, the RO 
should accomplish any further indicated 
development.  If the determinations 
remain adverse to the appellant, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted and the reasons for the 
decision.  The appellant and his 
representative should be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The purpose 
of this REMAND is to obtain additional development and to 
ensure due process of law.  The Board intimates no opinion, 
legal or factual, as to the ultimate disposition of this 
case.  No action is required of the appellant until his is 
further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




